
	
		II
		112th CONGRESS
		1st Session
		S. 2028
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2011
			Mr. Brown of Ohio (for
			 himself, Mr. Casey, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend titles 23 and 49, United States Code, to ensure
		  that transportation and infrastructure projects carried out using Federal
		  financial assistance are constructed with steel, iron, and manufactured goods
		  that are produced in the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Invest in American Jobs Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Department of Transportation
					Sec. 101. Federal-aid highway Buy America
				provisions.
					Sec. 102. Public transportation Buy America
				provisions.
					Sec. 103. Rail grant Buy America provisions.
					Sec. 104. Rail loan and loan guarantee Buy America
				provisions.
					Sec. 105. Amtrak Buy America provisions.
					Sec. 106. Aviation Buy America provisions.
					Sec. 107. Department of Transportation Buy America annual
				report.
					TITLE II—Other infrastructure investment
					Sec. 201. Wastewater treatment Buy America
				provisions.
				
			IDepartment of
			 Transportation
			101.Federal-aid
			 highway Buy America provisions
				(a)In
			 generalSection 313 of title
			 23, United States Code, is amended to read as follows:
					
						313.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any other provision of law, funds made
				available to carry out this title may not be obligated for a project unless the
				steel, iron, and manufactured goods used for the project are produced in the
				United States.
								(2)ScopeThe
				requirements of this section apply to all contracts for a project carried out
				within the scope of the applicable finding, determination, or decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
				regardless of the funding source of the contracts, if at least 1 contract for
				the project is funded with amounts made available to carry out this
				title.
								(b)Exceptions
								(1)Issuance of
				waiversThe Secretary may waive the requirements of subsection
				(a) only if the Secretary finds that—
									(A)applying
				subsection (a) would be inconsistent with the public interest, as determined in
				accordance with the regulations required under paragraph (2);
									(B)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel,
				iron, and manufactured goods produced in the United States for a project would
				increase the total cost of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of the
				Invest in American Jobs Act of
				2011, the Secretary shall promulgate regulations establishing the
				criteria that the Secretary shall use to determine whether the application of
				subsection (a) is inconsistent with the public interest for purposes of
				paragraph (1)(A).
								(3)Labor
				costsFor purposes of this subsection, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								(4)Requests for
				waiversA recipient of assistance under this title seeking a
				waiver under paragraph (1) shall submit to the Secretary a request for the
				waiver in such form and containing such information as the Secretary may
				require.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under subparagraph (A), (B), or (C) of
				subsection (b)(1); and
										(ii)be provided by
				electronic means, including on the official public website of the Department of
				Transportation.
										(2)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				subsection (b), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this title that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with that assistance; or
								(2)any recipient of
				the assistance from complying with those State requirements.
								(e)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
				regulations), a person shall be ineligible to receive a contract or subcontract
				funded with amounts made available to carry out this title if the Secretary,
				the head of any department, agency, or instrumentality of the United States, or
				a court determines that the person intentionally—
								(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that were—
									(A)used in a project
				to which this section applies; and
									(B)not produced in
				the United States; or
									(2)represented that
				any steel, iron, or manufactured goods were produced in the United States that
				were—
									(A)used in a project
				to which this section applies; and
									(B)not produced in
				the United States.
									(f)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with amounts made available
				to carry out this title, including any project for which the Secretary has
				issued a waiver under subsection (b), if the Secretary, in consultation with
				the United States Trade Representative, determines that the foreign country is
				in violation of the terms of an agreement with the United States by
				discriminating against steel, iron, or manufactured goods that are produced in
				the United States and covered by the
				agreement.
								.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary shall review each standing nationwide waiver issued
			 under section 313 of title 23, United States Code, to determine whether
			 continuing the waiver is necessary.
				(c)Repeals
					(1)Waiver
			 notification and annual reportsSection 117 of the SAFETEA–LU Technical
			 Corrections Act of 2008 (23 U.S.C. 313 note; 122 Stat. 1607) is
			 repealed.
					(2)Notice and
			 public commentsSection 123
			 of title I of division A of the Consolidated Appropriations Act, 2010 (23
			 U.S.C. 313 note; 123 Stat. 3048) is repealed.
					102.Public
			 transportation Buy America provisions
				(a)In
			 generalSection 5323 of title
			 49, United States Code, is amended by striking subsection (j) and inserting the
			 following:
					
						(j)Buy
				America
							(1)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
				generalNotwithstanding any other provision of law, and except as
				provided in subparagraph (B), funds made available to carry out this chapter
				may not be obligated for a project unless the steel, iron, and manufactured
				goods used for the project are produced in the United States.
								(B)Special rules
				for rolling stockFunds made available to carry out this chapter
				may not be obligated for the procurement of rolling stock (including train
				control, communication, traction power equipment, and rolling stock prototypes)
				unless—
									(i)the cost of
				components and subcomponents produced in the United States—
										(I)for fiscal year
				2012 is more than 60 percent of the cost of all components of the rolling
				stock;
										(II)for fiscal year
				2013 is more than 70 percent of the cost of all components of the rolling
				stock;
										(III)for fiscal year
				2014 is more than 80 percent of the cost of all components of the rolling
				stock;
										(IV)for fiscal year
				2015 is more than 90 percent of the cost of all components of the rolling
				stock; and
										(V)for fiscal year
				2016, and each fiscal year thereafter, is 100 percent of the cost of all
				components of the rolling stock; and
										(ii)final assembly of
				the rolling stock, including rolling stock prototypes, occurs in the United
				States.
									(C)ScopeThe
				requirements of this subsection apply to all contracts for a public
				transportation project carried out within the scope of the applicable finding,
				determination, or decision under the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et seq.), regardless of the funding source of the contracts, if
				at least 1 contract for the public transportation project is funded with
				amounts made available to carry out this chapter.
								(2)Exceptions
								(A)Issuance of
				waiversThe Secretary may waive the requirements of paragraph (1)
				only if the Secretary finds that—
									(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined in accordance
				with the regulations required under subparagraph (B);
									(ii)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(I)in sufficient and
				reasonably available quantities; or
										(II)to a satisfactory
				quality; or
										(iii)the use of
				steel, iron, and manufactured goods produced in the United States for a project
				would increase the total cost of the project by more than 25 percent.
									(B)RegulationsNot
				later than 1 year after the date of enactment of the
				Invest in American Jobs Act of
				2011, the Secretary shall promulgate regulations establishing the
				criteria that the Secretary shall use to determine whether the application of
				paragraph (1) is inconsistent with the public interest for purposes of
				subparagraph (A)(i).
								(C)Components of
				rolling stockIf the
				Secretary finds that a component of rolling stock is not produced in the United
				States in sufficient and reasonably available quantities or to a satisfactory
				quality, the Secretary may issue a waiver under subparagraph (A) with respect
				to the component.
								(D)Labor
				costsFor purposes of this
				subsection, labor costs involved in final assembly shall not be included in
				calculating the cost of components.
								(E)Requests for
				waiversA recipient of assistance under this chapter seeking a
				waiver under subparagraph (A) shall submit to the Secretary a request for the
				waiver in such form and containing such information as the Secretary may
				require.
								(3)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
				generalIf the Secretary receives a request for a waiver under
				paragraph (2), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(ii)Notice
				requirementsA notice provided under clause (i) shall—
										(I)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under clause (i), (ii), or (iii) of paragraph
				(2)(A); and
										(II)be provided by
				electronic means, including on the official public website of the Department of
				Transportation.
										(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (2), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(i)addresses the
				public comments received under subparagraph (A)(i); and
									(ii)is published
				before the waiver takes effect.
									(4)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this chapter that restricts—
								(A)a State from
				imposing requirements that are more stringent than those imposed under this
				subsection with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with that assistance; or
								(B)any recipient of
				that assistance from complying with those State requirements.
								(5)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
				regulations), a person shall be ineligible to receive a contract or subcontract
				funded with amounts made available to carry out this chapter or any other law
				providing Federal public transportation assistance if the Secretary, the head
				of any department, agency, or instrumentality of the United States, or a court
				determines that the person intentionally—
								(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that were—
									(i)used in a project
				to which this subsection applies; and
									(ii)not produced in
				the United States; or
									(B)represented that
				any steel, iron, or manufactured goods were produced in the United States that
				were—
									(i)used in a project
				to which this subsection applies; and
									(ii)not produced in
				the United States.
									(6)Consistency with
				international agreements
								(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(B)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with amounts made available
				to carry out this chapter or any other law providing Federal public
				transportation assistance, including any project for which the Secretary has
				issued a waiver under paragraph (2), if the Secretary, in consultation with the
				United States Trade Representative, determines that the foreign country is in
				violation of the terms of an agreement with the United States by discriminating
				against steel, iron, or manufactured goods that are produced in the United
				States and covered by the agreement.
								(7)Opportunity to
				correct inadvertent error
								(A)In
				generalThe Secretary may allow a manufacturer or supplier of
				steel, iron, or manufactured goods to correct after bid opening an incomplete
				Buy America certificate or an incorrect certificate of noncompliance (but not a
				failure to sign a certificate, a submission of both a certificate of compliance
				and a certificate of noncompliance, or a failure to submit any certificate)
				under this subsection if the manufacturer or supplier attests under penalty of
				perjury that the manufacturer or supplier submitted an incomplete or incorrect
				certificate as a result of an inadvertent or clerical error.
								(B)BurdenThe
				burden of establishing inadvertent or clerical error under subparagraph (A)
				shall be on the manufacturer or
				supplier.
								.
				(b)Review of
			 general public interest waiversNot later than 1 year after the date of
			 enactment of this Act, and at least every 5 years thereafter, the Secretary
			 shall review the general public interest waivers described in subsection (b) of
			 appendix A of section 661.7 of title 49, Code of Federal Regulations (or
			 successor regulations), to determine whether continuing the waivers is in the
			 public interest.
				103.Rail grant Buy
			 America provisions
				(a)In
			 generalSection 24405 of
			 title 49, United States Code, is amended by striking subsection (a) and
			 inserting the following:
					
						(a)Buy
				America
							(1)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
				generalNotwithstanding any
				other provision of law, funds made available to carry out this chapter, chapter
				223, chapter 261, or section 20154 or 24105 may not be obligated for a project
				unless the steel, iron, and manufactured goods used for the project are
				produced in the United States.
								(B)ScopeThe
				requirements of this subsection apply to all contracts for a project carried
				out within the scope of the applicable finding, determination, or decision
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
				regardless of the funding source of the contracts, if at least 1 contract for
				the project is funded with amounts made available to carry out a provision
				specified in subparagraph (A).
								(2)Exceptions
								(A)Issuance of
				waiversThe Secretary of Transportation may waive the
				requirements of paragraph (1) only if the Secretary finds that—
									(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined in accordance
				with the regulations required under subparagraph (B);
									(ii)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(I)in sufficient and
				reasonably available quantities; or
										(II)to a satisfactory
				quality; or
										(iii)the use of
				steel, iron, and manufactured goods produced in the United States for a project
				would increase the total cost of the project by more than 25 percent.
									(B)RegulationsNot
				later than 1 year after the date of enactment of the
				Invest in American Jobs Act of
				2011, the Secretary shall promulgate regulations establishing the
				criteria that the Secretary shall use to determine whether the application of
				paragraph (1) is inconsistent with the public interest for purposes of
				subparagraph (A)(i).
								(C)Labor
				costsFor purposes of this paragraph, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								(D)Requests for
				waiversA recipient of
				assistance under this chapter, chapter 223, chapter 261, or section 20154 or
				24105 seeking a waiver under subparagraph (A) shall submit to the Secretary a
				request for the waiver in such form and containing such information as the
				Secretary may require.
								(3)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
				generalIf the Secretary receives a request for a waiver under
				paragraph (2), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(ii)Notice
				requirementsA notice provided under clause (i) shall—
										(I)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under clause (i), (ii), or (iii) of paragraph
				(2)(A); and
										(II)be provided by
				electronic means, including on the official public website of the Department of
				Transportation.
										(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (2), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(i)addresses the
				public comments received under subparagraph (A)(i); and
									(ii)is published
				before the waiver takes effect.
									(4)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided under this chapter, chapter 223, chapter 261,
				or section 20154 or 24105 that restricts—
								(A)a State from
				imposing requirements that are more stringent than those imposed under this
				subsection with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with that assistance; or
								(B)any recipient of
				that assistance from complying with those State requirements.
								(5)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations, a person shall be
				ineligible to receive a contract or subcontract funded with amounts made
				available to carry out this chapter, chapter 223, chapter 261, or section 20154
				or 24105 if the Secretary, the head of any department, agency, or
				instrumentality of the United States, or a court determines that the person
				intentionally—
								(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that were—
									(i)used in a project
				to which this subsection applies; and
									(ii)not produced in
				the United States; or
									(B)represented that
				any steel, iron, or manufactured goods were produced in the United States that
				were—
									(i)used in a project
				to which this subsection applies; and
									(ii)not produced in
				the United States.
									(6)Consistency with
				international agreements
								(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(B)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with amounts made available
				to carry out this chapter, chapter 223, chapter 261, or section 20154 or 24105,
				including any project for which the Secretary has issued a waiver under
				paragraph (2), if the Secretary, in consultation with the United States Trade
				Representative, determines that the foreign country is in violation of the
				terms of an agreement with the United States by discriminating against steel,
				iron, or manufactured goods that are produced in the United States and covered
				by the agreement.
								(7)Opportunity to
				correct inadvertent error
								(A)In
				generalThe Secretary may
				allow a manufacturer or supplier of steel, iron, or manufactured goods to
				correct after bid opening an incomplete Buy America certificate or an incorrect
				certificate of noncompliance (but not a failure to sign a certificate, a
				submission of both a certificate of compliance and a certificate of
				noncompliance, or a failure to submit any certificate) under this subsection if
				the manufacturer or supplier attests under penalty of perjury that the
				manufacturer or supplier submitted an incomplete or incorrect certificate as a
				result of an inadvertent or clerical error.
								(B)BurdenThe burden of establishing inadvertent or
				clerical error under subparagraph (A) shall be on the manufacturer or
				supplier.
								.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary shall review each standing nationwide waiver issued
			 under section 24405(a) of title 49, United States Code, to determine whether
			 continuing the waiver is necessary.
				104.Rail loan and
			 loan guarantee Buy America provisionsSection 502(h)(3) of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(3)) is
			 amended—
				(1)in subparagraph
			 (A), by striking and at the end;
				(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(C)the requirements of section 24405(a) of
				title 49, United States
				Code.
						.
				105.Amtrak Buy
			 America provisions
				(a)In
			 generalSection 24305 of
			 title 49, United States Code, is amended by striking subsection (f) and
			 inserting the following:
					
						(f)Buy
				America
							(1)Definition of
				United StatesIn this subsection, the term United
				States means the States, territories, and possessions of the United
				States and the District of Columbia.
							(2)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
				generalNotwithstanding any
				other provision of law, funds made available to Amtrak under section 101(c) of
				the Passenger Rail Investment and Improvement Act of 2008 (122 Stat. 4908) may
				not be used for a capital project (as defined in subparagraphs (A) and (B) of
				section 24401(2)) to bring the Northeast Corridor to a state-of-good-repair or
				for any other capital expense of Amtrak unless the steel, iron, and
				manufactured goods used for the capital project or other capital expense are
				produced in the United States.
								(B)ScopeThe
				requirements of this subsection apply to contracts for capital projects or
				other capital expenses carried out within the scope of the applicable finding,
				determination, or decision under the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et seq.), regardless of the funding source of the contracts, if
				at least 1 contract with respect to the capital project or other capital
				expense is funded with amounts made available under section 101(c) of the
				Passenger Rail Investment and Improvement Act of 2008 (122 Stat. 4908).
								(3)Exceptions
								(A)Issuance of
				waiversThe Secretary of Transportation may waive the
				requirements of paragraph (1) only if the Secretary finds that—
									(i)applying paragraph
				(1) would be inconsistent with the public interest, as determined in accordance
				with the regulations required under subparagraph (B);
									(ii)the steel, iron,
				or manufactured goods required for a capital project or other capital expense
				are not produced in the United States—
										(I)in sufficient and
				reasonably available quantities; or
										(II)to a satisfactory
				quality; or
										(iii)the use of
				steel, iron, and manufactured goods produced in the United States for a capital
				project or other capital expense would increase the total cost of the project
				or expense by more than 25 percent.
									(B)RegulationsNot
				later than 1 year after the date of enactment of the
				Invest in American Jobs Act of
				2011, the Secretary shall promulgate regulations establishing the
				criteria that the Secretary shall use to determine whether the application of
				paragraph (1) is inconsistent with the public interest for purposes of
				subparagraph (A)(i).
								(C)Labor
				costsFor purposes of this paragraph, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								(D)Requests for
				waiversIf Amtrak seeks a waiver under subparagraph (A), Amtrak
				shall submit to the Secretary a request for the waiver in such form and
				containing such information as the Secretary may require.
								(4)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
				generalIf the Secretary
				receives a request for a waiver from Amtrak under clause (i), (ii), or (iii) of
				paragraph (3)(A), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(ii)Notice
				requirementsA notice provided under clause (i) shall—
										(I)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under clause (i), (ii), or (iii) of paragraph
				(3); and
										(II)be provided by
				electronic means, including on the official public website of the Department of
				Transportation.
										(B)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				paragraph (3), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(i)addresses the
				public comments received under subparagraph (A)(i); and
									(ii)is published
				before the waiver takes effect.
									(5)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided with funds described in paragraph (2)(A) that
				restricts—
								(A)a State from
				imposing requirements that are more stringent than those imposed under this
				subsection with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for capital projects or
				other capital expenses carried out with the assistance; or
								(B)any recipient of
				that assistance from complying with those State requirements.
								(6)International
				violationsPursuant to
				procedures established under subpart 9.4 of chapter 1 of title 48, Code of
				Federal Regulations (or successor regulations), a person shall be ineligible to
				receive a contract or subcontract funded with funds described in paragraph
				(2)(A) if the Secretary, the head of any department, agency, or instrumentality
				of the United States, or a court determines that the person
				intentionally—
								(A)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that were—
									(i)used in a capital
				project or other capital expense to which this subsection applies; and
									(ii)not produced in
				the United States; or
									(B)represented that
				any steel, iron, or manufactured goods were produced in the United States that
				were—
									(i)used in a capital
				project or other capital expense to which this subsection applies; and
									(ii)not produced in
				the United States.
									(7)Consistency with
				international agreements
								(A)In
				generalThis subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(B)Treatment of
				foreign countries in violation of international agreementsThe Secretary shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country in a capital
				project or other capital expense funded with funds described in paragraph
				(2)(A), including any project or capital expense for which the Secretary has
				issued a waiver under paragraph (3), if the Secretary, in consultation with the
				United States Trade Representative, determines that the foreign country is in
				violation of the terms of an agreement with the United States by discriminating
				against steel, iron, or manufactured goods that are produced in the United
				States and covered by the
				agreement.
								.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary shall review each standing nationwide waiver issued
			 under section 24305(f) of title 49, United States Code, to determine whether
			 continuing the waiver is necessary.
				106.Aviation Buy
			 America provisions
				(a)Buy-American
			 preferencesChapter 501 of
			 title 49, United States Code, is amended by striking the chapter heading and
			 inserting Buy
			 America.
				(b)Enhancements to
			 buy America requirementsSection 50101 of title 49, United States
			 Code, is amended to read as follows:
					
						50101.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any
				other provision of law, and except as provided in paragraph (2), funds made
				available to carry out section 106(k), 44502(a)(2), or 44509, subchapter I of
				chapter 471 (except section 47127), or chapter 481 (except sections 48102(e),
				48106, 48107, and 48110) of this title may not be obligated for a project
				unless the steel, iron, and manufactured goods used for the project are
				produced in the United States.
								(2)Special rules
				for certain facilities and equipmentWith respect to a project
				for the procurement of a facility or equipment, funds made available to carry
				out the provisions specified in paragraph (1) may not be obligated for the
				project unless—
									(A)the cost of
				components and subcomponents produced in the United States—
										(i)for fiscal year
				2012 is more than 60 percent of the cost of all components of the facility or
				equipment;
										(ii)for fiscal year
				2013 is more than 70 percent of the cost of all components of the facility or
				equipment;
										(iii)for fiscal year
				2014 is more than 80 percent of the cost of all components of the facility or
				equipment;
										(iv)for fiscal year
				2015 is more than 90 percent of the cost of all components of the facility or
				equipment; and
										(v)for fiscal year
				2016, and each fiscal year thereafter, is 100 percent of the cost of all
				components of the facility or equipment; and
										(B)final assembly of
				the facility or equipment occurs in the United States.
									(3)ScopeThe requirements of this section apply to
				all contracts for a project carried out within the scope of the applicable
				finding, determination, or decision under the National Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of the
				contracts, if at least 1 contract for the project is funded with amounts made
				available to carry out a provision specified in paragraph (1).
								(b)Exceptions
								(1)Issuance of
				waiversThe Secretary of
				Transportation may waive the requirements of subsection (a) only if the
				Secretary finds that—
									(A)applying subsection (a) would be
				inconsistent with the public interest, as determined in accordance with the
				regulations required under paragraph (2);
									(B)the steel, iron, or manufactured goods
				required for a project are not produced in the United States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel, iron, and manufactured
				goods produced in the United States for a project would increase the total cost
				of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of the
				Invest in American Jobs Act of
				2011, the Secretary shall promulgate regulations establishing the
				criteria that the Secretary shall use to determine whether the application of
				subsection (a) is inconsistent with the public interest for purposes of
				paragraph (1)(A).
								(3)Labor
				costsFor purposes of this
				section, labor costs involved in final assembly are not included in calculating
				the cost of components.
								(4)Requests for
				waiversAn entity seeking a
				waiver under paragraph (1) shall submit to the Secretary a request for the
				waiver in such form and containing such information as the Secretary may
				require.
								(5)Preference for
				American-assembled facilities and equipmentIn the procurement of a facility or
				equipment subject to a waiver issued under paragraph (1), the Secretary shall
				give preference to a facility or equipment for which final assembly occurred in
				the United States.
								(6)Limitation on
				waiver authorityIn the
				procurement of a facility or equipment, if the Secretary finds that a component
				of the facility or equipment is not produced in the United States in sufficient
				and reasonably available quantities or to a satisfactory quality, the Secretary
				may issue a waiver under paragraph (1) with respect to the component.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Secretary receives a request for a waiver under
				subsection (b), the Secretary shall provide notice of and an opportunity for
				public comment on the request at least 30 days before making a finding based on
				the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Secretary concerning the request, including
				whether the request is being made under subparagraph (A), (B), or (C) of
				subsection (b)(1); and
										(ii)be provided by
				electronic means, including on the official public website of the Department of
				Transportation.
										(2)Detailed
				justification in Federal RegisterIf the Secretary issues a waiver under
				subsection (b), the Secretary shall publish in the Federal Register a detailed
				justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(d)State
				requirementsThe Secretary may not impose a limitation or
				condition on assistance provided with funds made available to carry out a
				provision specified in subsection (a)(1) that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with that assistance; or
								(2)any recipient of
				that assistance from complying with those State requirements.
								(e)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe
				Secretary shall prohibit the use of steel, iron, and manufactured goods
				produced in a foreign country in a project funded with funds made available to
				carry out a provision specified in subsection (a)(1), including any project for
				which the Secretary has issued a waiver under subsection (b), if the Secretary,
				in consultation with the United States Trade Representative, determines that
				the foreign country is in violation of the terms of an agreement with the
				United States by discriminating against steel, iron, or manufactured goods that
				are produced in the United States and covered by the
				agreement.
								.
				(c)Prohibition on
			 contracting upon falsification of labelSection 50105 of title 49, United States
			 Code, is amended in the first sentence by inserting steel, iron, or
			 manufactured before goods.
				(d)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Secretary shall review each standing nationwide waiver issued
			 under section 50101 of title 49, United States Code, to determine whether
			 continuing the waiver is necessary.
				107.Department of
			 Transportation Buy America annual reportSection 308 of title 49, United States Code,
			 is amended by adding at the end the following:
				
					(f)Buy
				AmericaNot later than February 1 of each year beginning after
				the date of enactment of this subsection, the Secretary shall submit to
				Congress a report that—
						(1)specifies each
				project with respect to which the Secretary issued a waiver from a Buy America
				requirement during the preceding calendar year;
						(2)identifies the country of origin and
				product specifications for steel, iron, or manufactured goods acquired pursuant
				to each waiver from a Buy America requirement issued by the Secretary during
				the preceding calendar year;
						(3)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
						(4)provides the justification for each such
				waiver, including the specific law, treaty, or international agreement under
				which the waiver was granted;
						(5)summarizes the
				funds expended on—
							(A)steel, iron, and manufactured goods
				produced in the United States for projects with respect to which a Buy America
				requirement, under which the Secretary has waiver authority, applied during the
				preceding calendar year; and
							(B)steel, iron, and manufactured goods
				produced outside the United States for projects with respect to which the
				Secretary issued a waiver from a Buy America requirement during the preceding
				calendar year; and
							(6)provides an employment impact analysis of
				the cumulative effect of all waivers from a Buy America requirement issued by
				the Secretary during the preceding calendar year on manufacturing employment in
				the United
				States.
						.
			IIOther
			 infrastructure investment
			201.Wastewater
			 treatment Buy America provisions
				(a)In
			 generalTitle VI of the
			 Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by
			 adding at the end the following:
					
						608.Buy
				America
							(a)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
				generalNotwithstanding any other provision of law, funds made
				available from a State water pollution control revolving fund established under
				this title may not be used, in whole or in part, for a project for the
				construction of a publicly owned treatment works unless the steel, iron, and
				manufactured goods used for the project are produced in the United
				States.
								(2)ScopeThe requirements of this section apply to
				all contracts for the construction of a treatment works carried out within the
				scope of the applicable finding, determination, or decision under section
				511(c)(1), regardless of the funding source of the contracts, if at least 1
				contract for the construction is funded with amounts made available to carry
				out this title.
								(b)Exceptions
								(1)Issuance of
				waiversThe Administrator may
				waive the requirements of subsection (a) only if the Administrator finds
				that—
									(A)applying subsection (a) would be
				inconsistent with the public interest, as determined in accordance with the
				regulations required under paragraph (2);
									(B)the steel, iron,
				or manufactured goods required for a project are not produced in the United
				States—
										(i)in
				sufficient and reasonably available quantities; or
										(ii)to a satisfactory
				quality; or
										(C)the use of steel,
				iron, and manufactured goods produced in the United States for a project would
				increase the total cost of the project by more than 25 percent.
									(2)RegulationsNot
				later than 1 year after the date of enactment of this section, the
				Administrator shall promulgate regulations establishing the criteria that the
				Administrator shall use to determine whether the application of subsection (a)
				is inconsistent with the public interest for purposes of paragraph
				(1)(A).
								(3)Requests for
				waiversA recipient of
				assistance under this title seeking a waiver under paragraph (1) shall submit
				to the Administrator a request for the waiver in such form and containing such
				information as the Administrator may require.
								(c)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
				generalIf the Administrator receives a request for a waiver
				under subsection (b), the Administrator shall provide notice of and an
				opportunity for public comment on the request at least 30 days before making a
				finding based on the request.
									(B)Notice
				requirementsA notice provided under subparagraph (A)
				shall—
										(i)include the
				information available to the Administrator concerning the request, including
				whether the request is being made under subparagraph (A), (B), or (C) of
				subsection (b)(1); and
										(ii)be provided by electronic means, including
				on the official public website of the Environmental Protection Agency.
										(2)Detailed
				justification in Federal RegisterIf the Administrator issues a waiver under
				subsection (b), the Administrator shall publish in the Federal Register a
				detailed justification for the waiver that—
									(A)addresses the
				public comments received under paragraph (1)(A); and
									(B)is published
				before the waiver takes effect.
									(3)Annual
				reportNot later than
				February 1 of each year beginning after the date of enactment of this section,
				the Administrator shall submit to the Committee on Transportation and
				Infrastructure of the House of Representatives and the Committee on Environment
				and Public Works of the Senate a report that—
									(A)specifies each
				project with respect to which the Administrator issued a waiver under
				subsection (b) during the preceding calendar year;
									(B)identifies the country of origin and
				product specifications for steel, iron, or manufactured goods acquired pursuant
				to each waiver under subsection (b) issued by the Administrator during the
				preceding calendar year;
									(C)summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
									(D)provides the justification for each such
				waiver, including the specific law, treaty, or international agreement under
				which the waiver was granted;
									(E)summarizes the
				funds expended on—
										(i)steel, iron, and
				manufactured goods produced in the United States for projects with respect to
				which the Buy America requirement under this section applied during the
				preceding calendar year; and
										(ii)steel, iron, and
				manufactured goods produced outside the United States for projects with respect
				to which the Administrator issued a waiver under subsection (b) during the
				preceding calendar year; and
										(F)provides an employment impact analysis of
				the cumulative effect of all waivers under subsection (b) issued by the
				Administrator during the preceding calendar year on manufacturing employment in
				the United States.
									(d)State
				requirementsThe Administrator may not impose a limitation or
				condition on assistance provided under this title that restricts—
								(1)a State from
				imposing requirements that are more stringent than those imposed under this
				section with respect to limiting the use of articles, materials, or supplies
				mined, produced, or manufactured in foreign countries for projects carried out
				with that assistance; or
								(2)any recipient of
				that assistance from complying with those State requirements.
								(e)Intentional
				violationsPursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
				regulations), a person shall be ineligible to receive a contract or subcontract
				funded with amounts made available from a State water pollution control
				revolving fund established under this title if the Administrator, the head of
				any department, agency, or instrumentality of the United States, or a court
				determines that the person intentionally—
								(1)affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that were—
									(A)used in a project
				to which this section applies; and
									(B)not produced in
				the United States; or
									(2)represented that
				any steel, iron, or manufactured goods were produced in the United States that
				were—
									(A)used in a project
				to which this section applies; and
									(B)not produced in
				the United States.
									(f)Consistency with
				international agreements
								(1)In
				generalThis section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe Administrator shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country in a project
				funded with amounts made available from a State water pollution control
				revolving fund established under this title, including any project for which
				the Administrator has issued a waiver under subsection (b), if the
				Administrator, in consultation with the United States Trade Representative,
				determines that the foreign country is in violation of the terms of an
				agreement with the United States by discriminating against steel, iron, or
				manufactured goods that are produced in the United States and covered by the
				agreement.
								.
				(b)Review of
			 nationwide waiversNot later
			 than 1 year after the date of enactment of this Act, and at least every 5 years
			 thereafter, the Administrator shall review each standing nationwide waiver
			 issued under section 608 of the Federal Water Pollution Control Act (as added
			 by this section) to determine whether continuing the waiver is
			 necessary.
				
